Citation Nr: 1748297	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  08-12 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, other than asthma, to include as due to an undiagnosed illness or other qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for Graves' disease, to include as due to an undiagnosed illness or other qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for a heart condition, to include hypertension and palpitations, claimed as secondary to Graves' disease, and to include as due to an undiagnosed illness or other qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Marine Corps from June 1987 to May 1991, including service in Southwest Asia.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Jurisdiction of the appeal was subsequently transferred to the RO in Los Angeles, California.

The issues currently on appeal were previously before the Board in July 2013, at which time the Board remanded the claim for further evidentiary development.  Unfortunately, for the reasons discussed below, the Board must return the appeal to the RO for corrective action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As indicated above, the Board previously considered the issues currently on appeal in July 2013.  At that time, the Board instructed the AOJ to obtain outstanding VA treatment records, contact the Veteran to inquire as to and secure authorization to collect potentially relevant private treatment records, and thereafter afford the Veteran VA medical examinations to determine the nature and etiology of the claimed respiratory disorder and heart condition and the etiology of the Veteran's claimed condition of Graves' disease.  After completing this development, the Board then instructed the AOJ to readjudicate the Veteran's claim and provide the Veteran a supplemental statement of the case if any claim was not granted in full.

A remand by the Board confers on an appellant the right to compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268 (1998).  Where the Board's remand directives are not complied with, "the Board itself errs in failing to insure compliance."  Id.  However, there are times when substantial, even if not total or exact, compliance with a remand directive is sufficient.  See Dyment v. West, 13 Vet. App. 141 (1999).  

Unfortunately, the record does not indicate that there have been any substantive attempts to complete the Board's July 2013 remand directives.  Although the record does contain updated VA treatment records, the Board is not satisfied that there have been any substantial attempts to contact the Veteran to inquire as to any possibly relevant outstanding private treatment records relating to his claim of service connection for a respiratory condition other than asthma, a heart condition, and Graves' disease.  Likewise, the record does not document any attempts on the part of the AOJ to afford the Veteran the VA medical examinations that were requested by the Board in the July 2013 remand directives.  The record is similarly devoid of evidence that the issues currently before the Board have received any adjudicative attention on the part of the AOJ and no supplemental statement of the case has been issued with respect to the issues of entitlement to service connection for a respiratory condition other than asthma, a heart condition, or Graves' disease.  Accordingly, the Board must return the appeal to the AOJ for corrective action as a matter of law.  See Stegall, supra.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records that are potentially relevant to the claims currently on appeal and associate them with the Veteran's claims file and contact the Veteran to inquire as to any outstanding private treatment records that have not been already obtained and which are potentially relevant to his claims.  Ask him to provide authorization to obtain the records and make reasonable efforts to obtain and associate with the claims file any private treatment records that are identified.

2.  After completing item one, afford the Veteran a VA medical examination with an appropriate medical professional to determine the nature and etiology of his claimed respiratory condition, other than asthma, to include as due to an undiagnosed illness.

The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail and any indicated diagnostic tests and studies should be performed.  The Veteran's complaints and lay history should be recorded in full.  The VA examiner is requested to address the following questions, providing a rationale for each opinion offered:

Is it at least as likely as not (50 percent probability or grater) that any respiratory disorder, other than asthma, that is now present originated during active duty service or is otherwise attributable to the Veteran's active duty service or, alternatively, is it at least as likely as not (50 percent probability or greater) that the Veteran's complaints of shortness of breath are indicative of any undiagnosed illness attributable to his service in Southwest Asia or a medically unexplained chronic multisymptom illness?  

A medically unexplained chronic multisymptom illness is a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Signs or symptoms which may be manifestations of medically unexplained chronic multisymptom illness include, but are not limited to fatigue, skin signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, upper or lower respiratory systems signs or symptoms, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.

3.  After completing item one, afford the Veteran a VA medical examination with an appropriate examiner to ascertain the nature and etiology of the Veteran's claimed Graves' disease, to include as due to his Gulf War service.  

The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail and any indicated diagnostic tests and studies should be performed.  The Veteran's complaints and lay history should be recorded in full.  The VA examiner is requested to address the following questions, providing a rationale for each opinion offered:

Is it at least as likely as not (50 percent probability or greater) that Graves' disease originated in or during service or is otherwise attributable to military service or, alternatively, is it at least as likely as not (50 percent probability or greater) that the Veteran's complaints are indicative of any undiagnosed illness attributable to his service in Southwest Asia or a medically unexplained chronic multisymptom illness?

A medically unexplained chronic multisymptom illness is a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Signs or symptoms which may be manifestations of medically unexplained chronic multisymptom illness include, but are not limited to fatigue, skin signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, upper or lower respiratory systems signs or symptoms, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.

4.  After completing item one, afford the Veteran a VA medical examination with an appropriate examiner to ascertain the nature and etiology of the Veteran's claimed heart condition, to include hypertension and palpitations and including as due to his Gulf War service or due to an undiagnosed illness.  

The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail and any indicated diagnostic tests and studies should be performed.  The Veteran's complaints and lay history should be recorded in full.  The VA examiner is requested to address the following questions, providing a rationale for each opinion offered:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's claimed heart condition, to include hypertension and palpitations, originated in or during service or is otherwise attributable to military service or, alternatively, is it at least as likely as not (50 percent probability or greater) that the Veteran's complaints are indicative of any undiagnosed illness attributable to his service in Southwest Asia or a medically unexplained chronic multisymptom illness?

A medically unexplained chronic multisymptom illness is a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Signs or symptoms which may be manifestations of medically unexplained chronic multisymptom illness include, but are not limited to fatigue, skin signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, upper or lower respiratory systems signs or symptoms, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.

5.  After ensuring compliance with the above, readjudicate the Veteran's claims.  If any claim has not been granted to the Veteran's satisfaction, provide him and his representative a supplemental statement of the case and allow an appropriate amount of time to respond before returning the claim to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

